Citation Nr: 0123090	
Decision Date: 09/21/01    Archive Date: 09/24/01

DOCKET NO.  96-48 743A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for pes planus.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left varicocele.

3.  Entitlement to service connection for a bilateral leg 
disorder, claimed as secondary to pes planus.

4.  Entitlement to service connection for sinusitis.


REPRESENTATION

Veteran represented by:	Clayte Binion, Attorney



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. L. Mason, Counsel


INTRODUCTION

The veteran served on active duty from February 1952 to 
February 1954.  This case came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  The veteran appeared before a hearing officer 
at a hearing at the RO in October 1998.

In a January 2000 decision, the Board determined that new and 
material evidence had not been submitted to reopen the 
veteran's claims for service connection for pes planus and a 
left varicocele, and denied the veteran's claims for service 
connection sinusitis and bilateral leg disorder.  The veteran 
appealed this decision to the United States Court of Appeals 
for Veterans Claims (Court).  In an April 2001 order, the 
Court vacated the Board's January 2000 decision, and remanded 
the issues to the Board for consideration under the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (to be codified at 38 U.S.C.A. §§ 5102-
7).  

In a July 2001 statement, the veteran's attorney requested 
that the issues be remanded to the RO for initial 
consideration under the VCAA.


FINDINGS OF FACT

1.  In December 1954, the RO denied service connection for 
pes planus.  The veteran was notified of this decision, but 
he did not appeal.

2.  The additional evidence submitted since the December 1954 
decision, is new, relevant, and directly relates to the claim 
of service connection for pes planus.


CONCLUSION OF LAW

Evidence submitted to reopen the claim of entitlement to 
service connection for pes planus is new and material, and 
the claim is reopened.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In December 1954, the RO denied service connection for pes 
planus on the grounds that this disorder pre-existed service 
and was not aggravated therein.  The veteran was notified of 
this decision; however he did not file a notice of 
disagreement.  In January 1996, the veteran petitioned to 
reopen his claim.

An unappealed decision of the RO is final.  38 U.S.C.A. § 
7105.  However, if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, VA 
shall reopen the claim and review the former disposition of 
the claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that VA must determine whether new and material 
evidence has been presented under 38 C.F.R. § 3.156(a) in 
order to have a finally denied claim reopened under 
38 U.S.C.A. § 5108 (West 1991); and immediately upon 
reopening the claim, VA must determine whether VA's duty to 
assist has been fulfilled.  See Elkins v. West, 12 Vet. App. 
209 (1999).

Under § 3.156(a) new and material evidence is defined as 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.

The RO initially denied service connection for pes planus in 
a December 1954 rating decision.  The evidence of record at 
that time included service medical records, a 1954 VA 
examination, and the veteran's statements and claim.  Service 
medical records show that the veteran had bilateral third 
degree flat feet at the time he enlisted in service.  During 
service, he complained of pain in his feet and was furnished 
with arch supports for his flat feet.  At discharge, pes 
planus, second degree, not considered disabling was 
diagnosed.  A November 1954 VA examination revealed 
complaints of pains in his feet, and diagnoses of bilateral 
symptomatic second degree pes planus with rather markedly 
relaxed feet, hallux valgus. The RO, in December 1954, 
determined that there was not a permanent increase in the 
veteran's disabilities during service and thus, service 
connection was denied.  The veteran was notified of this 
decision in December 1954 and did not file a timely notice of 
disagreement.  Thus, that decision was final.

In January 1996, the veteran attempted to reopen his claim 
for pes planus.  Evidence submitted in support of this claim 
for pes planus includes a February 1997 VA examination 
showing moderately rigid bilateral pes planus, VA medical 
records, hearing testimony and statements of the veteran, a 
December 1998 VA examination, and VA medical records from 
1998 to 1999.  At the December 1998 VA examination, the 
examiner stated that it was entirely possible that the 
rigorous combat training of a Marine could have aggravated a 
pre-existing flat foot condition, but the findings were 
symptomatic and functional and currently there were no 
objective findings to confirm this.  The Board finds that 
this evidence is both new and material, and serves to reopen 
the claim for service connection for pes planus.  38 C.F.R. 
§ 3.156(a).  

However, upon further review, the Board finds that additional 
development is required.  Thus, following the reopening, the 
issue is remanded to the RO for development and 
readjudication on the merits.


ORDER

The veteran's claim for service connection for pes planus is 
reopened.


REMAND

As noted above, the Court vacated the Board's January 2000 
decision and remanded the case for readjudication in 
accordance with the provisions of the VCAA which the 
President signed into law on November 9, 2000.  Among other 
things, this law redefines the obligations of VA with respect 
to the duty to assist.  This change in the law is applicable 
to all claims filed before the date of enactment and not yet 
final as of that date.  On August 29, 2001, VA published 
final rules implementing the VCAA.  The new regulations 
establish guidelines regarding the timing and scope of 
assistance VA will provide to claimant who have filed a 
substantially complete application for VA benefits.  66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

A remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new law 
and the implementing regulations.  In addition, because the 
RO has not yet considered whether any additional notification 
or development action is required under the VCAA, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA and the implementing 
regulations.  However, it is the RO's responsibility to 
ensure that all appropriate development is undertaken in this 
case.  Upon review, the Board observes evidence of record 
indicates that the veteran was receiving VA medical treatment 
in 1998 and 1999.  While some records have been obtained, the 
claims folder does not contain any VA medical records dated 
after December 1999.  Thus, it does not appear that all of 
the medical records have been obtained.  Additionally, while 
the veteran has been afforded VA examinations of his claimed 
disabilities, it does not appear that VA examiners have 
provided opinions as to the etiology of such disabilities 
with complete rationales for such opinions.  VA's duty to 
assist the veteran includes obtaining pertinent medical 
records and providing the veteran with a thorough and 
contemporaneous examination in order to determine the nature 
and etiology of his disabilities.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
38 U.S.C.A. §§ 5102, 5103, and 5103A (West 1991 & Supp. 
2001). 
 
Accordingly, this case is REMANDED for the following:

1.  The RO should request the veteran to 
identify all health care providers who 
have treated him for his pes planus, 
sinusitis, bilateral leg disorder, and 
left varicocele since 1996.  After 
obtaining any necessary authorization, 
the RO should obtain records from all 
sources identified by the veteran which 
are not already of record.

2.  The veteran should be afforded an 
examination in order to determine the 
nature, etiology, and extent of his pes 
planus.  After examining the veteran and 
reviewing the claims folder, the examiner 
should provide an opinion as to the 
following:

? Is it at least as likely as not that 
the veteran's pes planus was 
aggravated during service?

All special studies and test should be 
performed.  The examiner should provide a 
rationale for this opinion.

3.  The veteran should be afforded an 
examination in order to determine the 
nature and etiology of his bilateral leg 
disorder.  After examining the veteran 
and reviewing the claims folder, the 
examiner should provide an opinion as to 
the following:

? Is it at least as likely as not that 
the veteran has a bilateral leg 
disorder which is related to service?

All special studies and test should be 
performed.  The examiner should provide a 
rationale for this opinion.

4.  The veteran should be afforded an 
examination in order to determine the 
nature and etiology of his sinusitis.  
After examining the veteran and reviewing 
the claims folder, the examiner should 
provide an opinion as to the following:

? Is it at least as likely as not that 
the veteran's sinusitis is related to 
service?

All special studies and test should be 
performed.  The examiner should provide a 
rationale for this opinion.

5.  The RO must then review the claims 
file and ensure that all notification and 
development action required by the VCAA 
and the implementing regulations is 
completed.

6.  Thereafter, the RO should readjudicate 
these claims.  If any benefit sought on 
appeal remains denied, the veteran and his 
attorney should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran is notified that it is his 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. § 3.655.  The veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

 


